Citation Nr: 9904927	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-36 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  This appeal arises from a March 1996 rating decision 
of the New York, New York, Regional Office (RO).  In this 
decision, the RO determined that the veteran's current skin 
disorder was not incurred during his military service.  The 
veteran appealed this decision.

A hearing was held at the RO in September 1998 before Ms. B. 
Copeland, who is a member of the Board of Veterans' Appeals 
(Board).  Ms. Copeland was designated by the Chairman of the 
Board to conduct this hearing pursuant to 38 U.S.C.A. 
§ 7102(a) (West Supp. 1998), and will make the final 
determination in this claim.


REMAND

The available service records indicate that the veteran 
served with an infantry regiment during World War II.  His 
military specialty was reported to be a cannoneer and he 
participated in military campaigns in the southern 
Philippines and the Ryukyus.  The veteran claimed that he 
developed a skin disease sometime in January 1944 while 
serving in a jungle environment.  He alleged that he was 
hospitalized for this disease for a period of ten days.  The 
veteran asserted that this skin disorder has continually 
bothered him ever since that time.  

The RO made repeated request for the veteran's service 
medical records.  These requests have only resulted in the 
retrieval of one service medical record dated in 1942.  In 
March 1996, the National Personnel Records Center (NPRC) 
informed the RO that the veteran's entrance and separation 
examinations could not be reconstructed.  The NPRC notified 
the RO in April 1996 that no further medical or clinical 
records were on file because of fire related damage.

The veteran alleged that he received treatment for his skin 
disorder from private physicians starting in the 1950's and 
continuing to the present time.  A review of the claims file 
reveals private medical records dated beginning in the mid-
1970's that diagnosed a chronic skin disorder.  While the 
veteran has attempted to retrieve earlier records of 
treatment, he acknowledged that he did not know the 
whereabouts of these physicians and was unable to obtain 
these records.  The veteran also claimed that he had been 
hospitalized at either a U. S. Department of Veterans Affairs 
(VA) or U. S. Marine Corp facility in New York in 1956 for 
his skin disorder.  This hospital report is not of record.

In August 1996, the veteran's spouse submitted a written 
statement in which she asserted that she had known the 
veteran since 1946.  She claimed that the veteran has been 
continually bother by a skin disorder since that time.  The 
spouse noted that the veteran had claimed to have acquired 
this problem while serving in the military.

The veteran claimed that his VA physician told him that his 
current skin disorder was related to his military service in 
a jungle environment.  However, this same physician noted in 
a examination report of September 1996 that the veteran's 
current skin disorder was not a result of his military 
service in World War II.  A private physician's statement was 
received in September 1998.  This physician noted that he had 
reviewed the veteran's medical records.  It was opined that 
it was impossible to state with any certainty when the 
veteran's skin disorder had manifested itself prior to the 
mid-1970's.  However, the physician felt that the veteran's 
current skin disorder was definitely consistent with the 
hardships of combat in a jungle environment.  This physician 
further noted on a copy of the September 1996 VA examination 
report that the VA physician's opinion was not credible as 
the veteran's medical records show long time symptoms of a 
skin disease.

Finally, the veteran's representative contended at the Board 
hearing in September 1998, that the veteran's claim had not 
yet been considered under the provisions of 38 C.F.R. 
§ 1154(b) (West 1991).  It was also argued that there were no 
findings of record on whether the NPRC had searched the U. S. 
Army's Surgeon Generals Office (SGO) records for the 
veteran's reported hospitalization in 1944.

A review of the claims file indicates that the veteran has 
not been informed that he can corroborate incurrence and 
continuity of his skin disorder through lay statements and 
contemporaneous evidence such as letters home.  The veteran 
is entitled to such a notice and the opportunity to present 
this type of evidence.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  Because the veteran's service medical records 
were apparently destroyed while in the keeping of the U. S. 
Government through no fault of the veteran, the undersigned 
finds that the NPRC should be requested to search the 
appropriate SGO records in order to corroborate the veteran's 
claimed hospitalization during World War II.  Finally, the 
record confirms the veteran's presence in a combat unit 
during World War II and the RO should determine the 
applicability of the provisions of 38 U.S.C.A. § 1154(b) to 
the current claim.

Under the circumstances, the undersigned finds that 
additional development is required, and this case is REMANDED 
to the RO for the following actions:

1.  The RO should appropriately contact 
the veteran and request him to obtain and 
submit copies of treatment records from 
all private (non-VA) healthcare providers 
who have treated his skin disorder.  The 
veteran should also be informed that he 
can corroborate his incurrence of chronic 
skin disorder and continuity of symptoms 
with lay statements, to include 
statements of fellow servicemembers, and 
contemporaneous letters.  He should 
specifically be informed that his failure 
to provide the requested evidence could 
have an adverse effect on his claim for 
service connection.  All records obtained 
must be associated with the claims 
folder.

2.  The RO should obtain copies of all VA 
treatment records pertaining to the 
treatment of the veteran's skin disorder.  
If necessary, the veteran should be 
contacted and asked to identify the VA 
facility or facilities at which he 
received treatment and the approximate 
date or dates.  The RO should 
specifically attempt to retrieve any 
hospitalization reports of 1956 conducted 
at the "Marine Veteran Hospital" or a 
VA medical facility located at Bay 
Street, Staten Island, New York.  The RO 
should request that the veteran retrieve 
these same records from the "Bayley 
Seaton" or "Bailey Setton" Hospital in 
Staten Island, New York.  He should be 
informed that his failure to provide 
these records could have an adverse 
effect on this claim for service 
connection.  All records obtained must be 
associated with the claims folder.

3.  The RO should appropriately contact 
the veteran and request that he provide 
the exact dates of his hospitalization 
during World War II for his skin 
disorder.  Once a response is received 
from the veteran, the RO should again 
contact the NPRC and request that it 
attempt to verify this hospitalization 
through the SGO records.  The NPRC should 
be asked to specifically respond 
concerning the outcome of this search.  
Once obtained, all records must be 
incorporated into the claims folder.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
service connection for a skin disorder is 
well-grounded.  The RO should 
specifically determine the applicability 
of the provisions of 38 U.S.C.A. 
§ 1154(b) to this claim.  If the claim is 
found to be well grounded, any further 
development deemed necessary should be 
undertaken, to include a VA examination 
with opinion as to the date of onset of 
the veteran's current skin disorder.  If 
the RO's decision remains adverse to the 
veteran, then a supplemental statement of 
the case should be issued to the veteran 
and his representative.  They should be 
given an appropriate time in which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


